  Case 14-06425         Doc 93     Filed 10/03/18 Entered 10/03/18 07:50:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-06425
         Latonya Smith Richardson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/26/2014.

         2) The plan was confirmed on 05/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/27/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,880.00.

         10) Amount of unsecured claims discharged without payment: $53,479.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-06425        Doc 93       Filed 10/03/18 Entered 10/03/18 07:50:21                  Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $11,054.50
       Less amount refunded to debtor                           $614.50

NET RECEIPTS:                                                                                $10,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $403.46
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $403.46

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                Class    Scheduled      Asserted      Allowed        Paid         Paid
AC AUTO PAY                      Unsecured      3,546.00            NA           NA            0.00       0.00
ANGELA CALLOWAY                  Unsecured      5,450.00            NA           NA            0.00       0.00
AT & T WIRELESS                  Unsecured      2,000.00            NA           NA            0.00       0.00
CAVALRY SPV I                    Unsecured            NA     20,070.11     20,070.11      2,281.68        0.00
CHASE BANK USA                   Unsecured         607.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         220.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          61.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         293.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          61.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         946.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA           NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00           NA           NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-06425        Doc 93       Filed 10/03/18 Entered 10/03/18 07:50:21                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid           Paid
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00             NA           NA             0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00             NA           NA             0.00         0.00
COMCAST                          Unsecured      1,000.00              NA           NA             0.00         0.00
COMMONWEALTH EDISON              Unsecured         500.00             NA           NA             0.00         0.00
DISH NETWORK                     Unsecured         428.00             NA           NA             0.00         0.00
LVNV FUNDING                     Unsecured            NA           240.32       240.32           27.32         0.00
LVNV FUNDING                     Unsecured            NA           299.55       299.55           34.05         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      3,500.00         5,905.83     5,905.83         671.41          0.00
PERITUS PORTFOLIO SERVICES       Unsecured      8,233.00              NA           NA             0.00         0.00
PERITUS PORTFOLIO SERVICES       Secured           932.00        6,649.78     6,649.78       6,649.78       345.28
T MOBILE                         Unsecured      1,000.00              NA           NA             0.00         0.00
US BANK NA                       Unsecured         261.00          237.64       237.64           27.02         0.00
US CELLULAR                      Unsecured      1,200.00              NA           NA             0.00         0.00
VILLAGE OF MAYWOOD CIRCUIT CT    Unsecured         256.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                   $0.00
      Mortgage Arrearage                                        $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                               $6,649.78          $6,649.78                 $345.28
      All Other Secured                                         $0.00              $0.00                   $0.00
TOTAL SECURED:                                              $6,649.78          $6,649.78                 $345.28

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
       All Other Priority                                       $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $26,753.45             $3,041.48                   $0.00


Disbursements:

       Expenses of Administration                                 $403.46
       Disbursements to Creditors                              $10,036.54

TOTAL DISBURSEMENTS :                                                                           $10,440.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-06425         Doc 93      Filed 10/03/18 Entered 10/03/18 07:50:21                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
